PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                    ______

                      No. 12-2883
                        ______

                JAMES WASHINGTON

                           v.

  SECRETARY PENNSYLVANIA DEPARTMENT OF
 CORRECTIONS; THE DISTRICT ATTORNEY OF THE
   COUNTY OF PHILADELPHIA; THE ATTORNEY
   GENERAL OF THE STATE OF PENNSYLVANIA,
                   Appellants
                   ______

      On Appeal from United States District Court
         for the Eastern District of Pennsylvania
               (E.D. Pa. No. 2-10-cv-02869)
     District Judge: Honorable Eduardo C. Robreno
                          ______

   Remanded by the Supreme Court of the United States
                   on May 30, 2014
         Argued on Remand February 9, 2015

Before: SMITH, FISHER and CHAGARES, Circuit Judges.

           (Opinion Filed: September 1, 2015)
Susan E. Affronti, Esq.
Thomas W. Dolgenos, Esq. ARGUED
Philadelphia County Office of District Attorney
3 South Penn Square
Philadelphia, PA 19107
      Counsel for Appellants

Adrian N. Roe, Esq. ARGUED
Duquesne University School of Law
632 Fisher Hall
600 Forbes Avenue
Pittsburgh, PA 15282
       Counsel for Appellee
                          ______

                OPINION OF THE COURT
                        ______


FISHER, Circuit Judge.

        This case returns to this Court upon grant
of certiorari by the United States Supreme Court, followed
by vacatur and remand for further consideration in light of the
Supreme Court’s decision in White v. Woodall, 134 S. Ct.
1697 (2014). This appeal requires us to determine whether the
Pennsylvania Superior Court unreasonably applied “clearly
established Federal law, as determined by the Supreme
Court,” 28 U.S.C. § 2254(d)(1), when it permitted the
admission into evidence of a confession by a non-testifying
codefendant that redacted James Washington’s name and
replaced it with the generic terms describing Washington and
his role in the charged crimes. The District Court found that




                              2
this was an unreasonable application of clearly established
federal law. We will affirm the District Court’s judgment.
                               I.
A.     Factual History
       On February 24, 2000, James Washington, Willie
Johnson, Romont Waddy, and James Taylor set out to rob a
Dollar Express store at which Taylor worked. They met
around midnight and drove to the store at around 4:15 AM.
Washington drove the four men in a vehicle owned by one of
his family members. Washington and Taylor remained in the
vehicle while Waddy and Johnson entered the store. Upon
encountering two store employees in the loading dock,
Johnson shot and killed both. Johnson divided money
removed from a safe and the men left the premises.
       Shortly thereafter, Taylor surrendered to police, gave a
statement, and agreed to testify against the other men in
exchange for a reduced sentence. Taylor identified
Washington as the driver. Waddy also gave a statement to the
police on March 5, 2000, and identified Washington as the
driver. He added that Washington, after hearing the shots,
entered the store and helped remove cash from the safe.
       Johnson, Waddy, and Washington were tried jointly
before a jury in the Court of Common Pleas of Philadelphia
County in October and November 2001. Taylor testified on
October 25, 2011, identified all of the coconspirators, and
discussed in detail their roles in the crime. He clearly and
repeatedly identified Washington as the driver of the car. On
cross-examination, Washington’s counsel pointed out
significant inconsistencies in Taylor’s story, in addition to his
history of substance abuse and admitted heavy impairment
from drugs at the time of the incident in question. Four days
later, on October 29, 2011, Detective John Cummings



                               3
testified. After the trial judge gave a limiting instruction,
Cummings read a redacted version of Waddy’s confession
over Washington’s objection. The jury never saw the original
or redacted copy of the confession. Cummings’s reading
deleted Johnson and Washington’s names or nicknames each
time they were used; they were replaced with phrases such as
“the guy who went into the store” and “the driver.”
       Washington argued to the jury that he could not have
been guilty because he had an alibi for the time of the
robbery. The evidence of this alibi was conflicting. The jury
found Washington guilty, and the trial judge sentenced
Washington to two consecutive life terms of incarceration for
the murders and a concurrent term of ten to twenty years’
incarceration for conspiracy.
B.      Procedural History
        The Superior Court of Pennsylvania affirmed
Washington’s conviction, and the Supreme Court of
Pennsylvania denied Washington’s appeal. In January 2005,
Washington challenged his convictions under the
Pennsylvania Post Conviction Relief Act (PCRA), 42 Pa.
Cons. Stat. §§ 9451-46, alleging ineffective assistance of
counsel and a number of violations of his constitutional
rights. The PCRA court denied his petition and the Superior
Court affirmed, writing that there was no violation of
Washington’s Confrontation Clause rights under the blanket
rule set out in Commonwealth v. Travers, 768 A.2d 845 (Pa.
2001). The Pennsylvania Supreme Court denied his appeal.
       On June 14, 2010, Washington filed a federal habeas
corpus petition in the Eastern District of Pennsylvania. A
Magistrate Judge initially reviewed Washington’s petition
and recommended denying the petition on the merits. Before
the District Court, Washington raised eleven objections to the



                              4
Magistrate Judge’s Report and Recommendations. The
District Court sustained one of these objections regarding
Washington’s rights under the Confrontation Clause, and
granted a conditional writ of habeas corpus. The
Commonwealth appealed from that decision.
       This Court heard the appeal on May 15, 2013, and
issued a precedential opinion on August 9, 2013. In that
opinion, we highlighted Bruton’s holding that a “criminal
defendant is deprived of his right to confrontation when a
nontestifying codefendant’s confession names him, regardless
of whether the judge has given the jury a limiting instruction.
Although juries are generally presumed able to follow
instructions about the applicability of the evidence, the Court
in Bruton determined that a nontestifying codefendants’ [sic]
confession that names the defendant poses too great a risk
that the jury will use the evidence to determine the guilt or
non-guilt of someone other than the confessor.” Washington
v. Sec’y Pa. Dep’t of Corr., 726 F.3d 471, 475 (3d Cir. 2013)
cert. granted, judgment vacated sub nom. Wetzel v.
Washington, 134 S. Ct. 1935 (2014) (citing Bruton v. United
States, 391 U.S. 123, 126, 135 (1968)). We pointed out that
the redacted statement of the nontestifying codefendant in
Richardson v. Marsh, 481 U.S. 200 (1987), had eliminated
any mention of the defendant’s name or her existence and did
“not violate the Confrontation Clause because jurors are more
likely to be able to follow a limiting instruction when ‘the
confession was not incriminating on its face.’” Washington,
726 F.3d at 476 (quoting Richardson, 481 U.S. at 208). After
discussing the redaction of Waddy’s confession, we
concluded that “no reasonable reading of Bruton, Richardson,
and Gray can tolerate a redaction that the trial judge knew at
the time of introduction would be transparent to the jurors.
Taylor’s testimony clearly and explicitly identified



                              5
Washington as the driver. Replacing Washington’s name with
‘the driver’ was, as counsel stated, tantamount to using
Washington’s name.” Washington, 726 F.3d at 480. We held
that “the District Court properly granted Washington’s habeas
relief because (A) the Pennsylvania Superior Court
unreasonably applied clearly established federal law when it
concluded that the trial court had properly admitted into
evidence redacted nontestifying coconspirator testimony and
(B) that error substantially and injuriously affected
Washington’s case.” Id. at 475. We then affirmed the District
Court’s order and instructed the Commonwealth to either
release or retry Washington within 120 days. The
Commonwealth was subsequently granted a writ of certiorari
by the Supreme Court of the United States, which vacated this
Court’s judgment and remanded the case to this Court for
further consideration in light of White v. Woodall. We
requested supplemental briefing and reargument from the
parties in light of the Supreme Court’s decision.
                              II.
       The District Court had jurisdiction pursuant to 28
U.S.C. § 2254 and this Court has jurisdiction over the District
Court’s order granting the conditional writ of habeas corpus
pursuant to 28 U.S.C. §§ 1291 and 2253(a). We conduct a
plenary review of the District Court’s legal conclusion that
the state court decision was an unreasonable application of
federal law as established by the holdings of the Supreme
Court of the United States. Lambert v. Blackwell, 387 F.3d
210, 231 (3d Cir. 2004).
                             III.
      Washington seeks relief on the ground that his Sixth
Amendment rights were violated by the state court’s
admission of a codefendant’s improperly redacted confession



                              6
and argues that we are not precluded from granting relief
under the Antiterrorism and Effective Death Penalty Act of
1996, because the state court’s admission of this confession
was an unreasonable application of clearly established
Supreme Court precedent. 28 U.S.C. § 2254(d)(1). The
Commonwealth argues that, in light of White, we must now
consider whether the state court’s analysis of Washington’s
Confrontation Clause claim was a reasonable application
of that precedent. Washington argues that he is entitled to
relief, even post-White. As directed by the Supreme Court, we
now reconsider Washington’s claim for federal habeas relief
in light of White.
                              A.
        In this case we must determine whether the
Pennsylvania Superior Court unreasonably applied federal
law as established by the holdings of the Supreme Court of
the United States. “This standard . . . is difficult to meet.”
Metrish v. Lancaster, 133 S. Ct. 1781, 1786 (2013) (internal
quotation marks omitted). “In this context, clearly established
law signifies the holdings, as opposed to the dicta, of [the
Supreme Court’s] decisions.” Howes v. Fields, 132 S. Ct.
1181, 1187 (2012) (internal quotation marks omitted). “And
an unreasonable application of those holdings must be
objectively unreasonable, not merely wrong; even clear error
will not suffice.” White, 134 S. Ct. at 1702 (internal quotation
marks omitted). Instead, the “state prisoner must show that
the state court’s ruling on the claim being presented in federal
court was so lacking in justification that there was an error
well understood and comprehended in existing law beyond
any possibility for fairminded disagreement.” Harrington v.
Richter, 562 U.S. 86, 103 (2011). However, “[a]pplying a
general standard to a specific case can demand a substantial
element of judgment. As a result, evaluating whether a rule



                               7
application was unreasonable requires considering the rule’s
specificity. The more general the rule, the more leeway courts
have in reaching outcomes in case-by-case determinations.”
Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).
       The pertinent federal law at issue is the Sixth
Amendment right of a criminal defendant to “be confronted
with the witnesses against him.” U.S. Const. amend. VI. The
contours of this right as relevant to Washington’s petition
were established in three Supreme Court cases: Bruton v.
United States, 391 U.S. 123 (1968); Richardson v. Marsh,
481 U.S. 200 (1987); and Gray v. Maryland, 523 U.S. 185
(1998).
        In Bruton, a postal inspector testified at trial that one
codefendant, Evans, confessed to committing an armed
robbery and had named his codefendant Bruton as his
accomplice. The trial judge “instructed the jury that although
Evans’ confession was competent evidence against Evans it
was inadmissible hearsay against petitioner and therefore had
to be disregarded in determining petitioner’s guilt or
innocence.” Bruton, 391 U.S. at 125. The Bruton Court held
that a criminal defendant is deprived of his constitutional
right to confrontation when a non-testifying codefendant’s
confession naming him as a participant in the crime is
introduced at their joint trial, regardless of whether the judge
has given the jury a limiting instruction to consider the
confession only with regards to the confessor. 391 U.S. at
126. In short, the Court “recognized a narrow exception” to
the presumption that a jury will follow the instructions of the
trial court, Richardson, 481 U.S. at 207, noting that under
these circumstances “the risk that a jury will not or cannot,
follow the instructions is so great and the consequences of
failure so vital to the defendant, that the practical and human




                               8
limitations of the jury system cannot be ignored.” Bruton, 391
U.S. at 135.
       Next, in Richardson, one non-testifying codefendant’s
confession to an assault and murder that was given to police
was admitted at the codefendants’ joint trial. The confession
was redacted to omit all reference to Clarissa Marsh, one of
the other codefendants being tried at that time. Richardson,
481 U.S. at 203. Further, the jury was given a limiting
instruction to not use the confession in any way against the
other codefendants, including Marsh. Id. at 205. Marsh
objected to the confession’s admission under Bruton as a
violation of her right to confrontation. The Richardson Court
held that “the Confrontation Clause is not violated by the
admission of a nontestifying codefendant’s confession with a
proper limiting instruction when, as here, the confession is
redacted to eliminate not only the defendant’s name, but any
reference to his or her existence.” Id. at 211. When a
confession has been completely sanitized in this fashion, the
Richardson Court explained, “a judge’s instruction may well
be successful” and “there does not exist the overwhelming
probability” that a jury will be unable to disregard the
incriminating statement. Id. at 208.
       Most recently came Gray. There, a non-testifying
codefendant’s confession to beating a person to death was
admitted after it was redacted by substituting a blank space or
the word “deleted” for the defendants’ names. Gray, 523 U.S.
at 188. When the confession was read in court, the detective
who read it into evidence said the words “deleted” or
“deletion” whenever either of the codefendants’ names
appeared. Id. One of the codefendants challenged the
admission of the confession into evidence, despite the judge
giving a limiting instruction.




                              9
       The Gray Court took the opportunity to delineate the
boundaries of the exception to the constitutional right to
confrontation. It wrote that in Gray, “unlike Richardson’s
redacted confession, this confession refers directly to the
‘existence’ of the nonconfessing defendant.” Id. at 192. It
held that,
       redaction that replaces a defendant’s name with
       an obvious indication of deletion . . . still falls
       within Bruton’s protective rule. . . . Redactions
       that simply replace a name with an obvious
       blank space . . . or other similarly obvious
       indications of alteration, however, leave
       statements that, considered as a class, so closely
       resemble Bruton’s unredacted statements that,
       in our view, the law must require the same
       result.


Id. This is because “the obvious deletion may well call the
jurors’ attention specially to the removed name [and] . . . [is]
directly accusatory.” Id. at 193-94. Justice Scalia in dissent
noted that “[t]oday the Court . . . extends Bruton to
confessions that have been redacted to delete the defendant’s
name.” Id. at 200.
       Taken together, the current state of the law is that there
is a Confrontation Clause violation when a non-testifying
codefendant’s confession is introduced that names another
codefendant, Bruton, 391 U.S. at 126, or that refers directly to
the existence of the codefendant in a manner that is directly
accusatory, Gray, 523 U.S. at 193-94. That is because such
statements present a “substantial risk that the jury, despite
instructions to the contrary, [will] look[] to the incriminating
extrajudicial statements in determining [the defendant’s]



                               10
guilt.” Bruton, 391 U.S. at 126. But there is no violation if the
confession is properly redacted to omit any reference at all to
the codefendant, making it more likely that the jury will be
able to follow the court’s instruction to disregard this
evidence in rendering its verdict. Richardson, 481 U.S. at
208, 211. It is against this background that we assess whether
the Pennsylvania Superior Court unreasonably applied clearly
established federal law.
       In many cases, the decisions of lower courts on Bruton
issues are close calls that cannot be said to unreasonably
apply clearly established federal law. They are subject to
fairminded disagreement. This is not one of those cases. In
our view, the confession that Detective Cummings read
during his testimony was insufficiently redacted and the
Pennsylvania Superior Court unreasonably applied clearly
established federal law when it affirmed its admission into
evidence. The Superior Court applied a blanket rule, derived
from Commonwealth v. Travers, 768 A.2d 845 (Pa. 2001),
that any redaction that would require a juror to consider an
additional piece of information outside the confession in
order to identify the coconspirator being referred to
automatically falls inside the realm of Richardson. See App.
at 72-73. This is not a reasonable view of the law and would
permit the admission of many facially incriminating
confessions, in direct contradiction of the rules clearly
established in the Bruton/Richardson/Gray trilogy. For
instance, Gray expressly instructs that the redaction cannot
use descriptive terms, 523 U.S. at 195, cannot replace the
defendant’s name with any kind of symbol, id. at 192, and
cannot replace the defendant’s name with an obvious
indication of deletion, id. at 192. The redacted confession in
this case utilizes each of those proscribed methods. It replaces
Washington’s name with the phrase “the driver” in some



                               11
instances. See, e.g., J.A. 268, 269, 270. “Driver” in this
context is a noun used to describe the role that Washington
played in the robbery; it is used to identify and describe a
particular actor, much like a name or title. Furthermore, it is a
kind of symbol—an obvious indication of deletion or
alteration to replace a name that is mysteriously absent. The
reference to “Jimmy” in the confession arouses suspicion or
confusion when the other participants are called “the guy who
went into the store with Jimmy” and “the driver,” though
Waddy stated that he knew “Jimmy” for “like a good couple
of years” while he knew “the driver” for “a long time, like ten
years.” J.A. 268-70. This is such an obvious indication of
alteration that it “function[s] the same way grammatically. [It
is] directly accusatory,” Gray, 523 U.S. at 194, and “leave[s
a] statement[] that . . . so closely resemble[s] Bruton’s
unredacted statements,” id. at 192, that allowing its admission
is an unreasonable application of clearly established federal
law. This “obvious deletion may well call the jurors’ attention
specially to the removed name,” id. at 193, the antipode of the
intended result of the redaction.
       Furthermore, Gray instructs that these rules apply to
instances where more than one name is redacted, id. at 194-
95, and the rules apply even to those redacted statements
where there is not blatant linkage, id. at 193. It is not enough
to say that because there were redactions of both Johnson and
Washington’s names that the rules from Bruton and Gray do
not apply. The express language of the Supreme Court in
Gray states that even though:
       [T]he reference might not be transparent in
       other cases in which a confession, like the
       present confession, uses two (or more blanks) . .
       . we believe that, considered as a class,
       redactions that . . . similarly notify the jury that



                               12
       a name has been deleted are similar enough to
       Bruton’s unredacted confessions as to warrant
       the same legal results.


Id. at 194-95. This is just that case. Here, there were two
obvious alterations that notified the jury that Washington’s
name was deleted. It therefore demands the same result as in
Bruton. This is the case even though “the State does not
blatantly link [Washington] to the deleted name.” Id. at 193.
The jury did not need to even hear Taylor’s earlier testimony
that Washington was the driver; it needed only to “lift [its]
eyes to [Washington], sitting at counsel table, to find what
will seem the obvious answer.” Id. Waddy’s detailed
confession about the murders and the role that each of the
four participants played, even though redacted, was so
powerfully incriminating that it “posed an obvious and
serious risk that the jury would, contrary to the instruction it
received, weigh Waddy’s confession in its determination of
Washington’s guilt or non-guilt.” Washington, 726 F.3d at
481. As we concluded before, “no reasonable reading of
Bruton, Richardson, and Gray can tolerate a redaction that the
trial judge knew at the time of introduction would be
transparent to the jurors.” Id. at 480. For all of these reasons,
the admission of Waddy’s insufficiently redacted confession
is in violation of the clear Confrontation Clause precepts laid
out in Bruton, Richardson, and Gray and demands that we
overturn the Pennsylvania court’s ruling. This was an
unreasonable application of clearly established federal law as
set out by the Supreme Court.
                               B.
       Orders from the Supreme Court that summarily grant
certiorari, vacate the decision below without finding error,



                               13
and remand the case for further consideration by the lower
court (“GVRs”) are not decisions on the merits. See Tyler v.
Cain, 533 U.S. 656, 666 n.6 (2001). Rather,
       [w]here intervening developments, or recent
       developments that [the Supreme Court has]
       reason to believe the court below did not fully
       consider, reveal a reasonable probability that
       the decision below rests upon a premise that the
       lower court would reject if given the
       opportunity for further consideration, and where
       it appears that such a redetermination may
       determine the ultimate outcome of the litigation,
       a GVR order is, we believe, potentially
       appropriate.


Lawrence ex rel. Lawrence v. Chater, 516 U.S. 163, 167
(1996) (per curiam). It is precisely this type of GVR with
which we must grapple today to determine whether the
Supreme Court’s disposition in White ought to change our
disposition of Washington’s appeal.
       In White v. Woodall, 134 S. Ct. 1697 (2014), the
defendant “brutally raped, slashed with a box cutter, and
drowned a 16-year-old high-school student. After pleading
guilty to murder, rape, and kidnaping, he was sentenced to
death.” Id. at 1700-01. At the penalty phase of the trial in
state court, the defendant called character witnesses to testify
on his behalf but did not himself testify. The defense counsel
asked for the judge to instruct the jury that the defendant was
not compelled to testify and the fact that he failed to do so
should not prejudice him in any way. Id. at 1701. The trial
judge denied this request; that decision was affirmed on
appeal. After exhausting his direct appeals, the defendant



                              14
petitioned for the writ of habeas corpus in federal court. The
District Court granted relief, holding that “the trial court’s
refusal to issue a no-adverse-inference instruction at the
penalty phase violated respondent’s Fifth Amendment
privilege against self-incrimination.” Id. It wrote that “[a]n
unreasonable application can also occur where ‘the state court
either unreasonably extends a legal principle from [Supreme
Court] precedent to a new context where it should not apply
or unreasonably refuses to extend that principle to a new
context where it should apply.’” Woodall v. Simpson, No.
5:06CV-P216-R, 2009 WL 464939, at *4 (quoting Williams
v. Taylor, 529 U.S. 362, 407 (2000)) (alteration in original).
The Fifth Circuit affirmed, and the Supreme Court granted
certiorari.
       In its opinion, the Supreme Court grappled with the
contours of this aspect of Fifth Amendment law vis-à-vis §
2254’s “unreasonable application” language. The relevant
Supreme Court precedents were Carter v. Kentucky, 450 U.S.
288 (1981), Estelle v. Smith, 451 U.S. 454 (1981), and
Mitchell v. United States, 526 U.S. 314 (1999). In Carter, the
Supreme Court held that a judge is required to give a no-
adverse-inference instruction at the guilt phase of the trial.
450 U.S. at 294-95, 300. Estelle was a case about the
prosecution’s use of a defendant’s court-ordered psychiatric
testimony to establish his future dangerousness at the
sentencing phase of trial. 451 U.S. at 456. Mitchell, finally,
“disapproved a trial judge’s drawing of an adverse inference
from the defendant’s silence at sentencing with regard to
factual determinations respecting the circumstances and
details of the crime.” White, 134 S. Ct. at 1702 (internal
quotation marks omitted). In White, the District Court
analogized to these cases and held that by not extending these
precedents to give the no-adverse-inference instruction at the



                             15
penalty stage of a trial, the state court had unreasonably
refused to extend clearly established federal law.
      The Supreme Court responded by holding that it
      has never adopted the unreasonable-refusal-to-
      extend rule on which respondent relies. It has
      not been so much as endorsed in a majority
      opinion, let alone relied on as a basis for
      granting habeas relief. To the extent the
      unreasonable-refusal-to-extend rule differs from
      the one embraced in Williams and reiterated
      many times since, we reject it. . . . [Section
      2254(d)(1)] does not require state courts to
      extend that precedent or license federal courts to
      treat the failure to do so as error.


Id. at 1706. As a result, it reversed the Court of Appeals and
remanded the case. It was careful, however, to note that a
finding of unreasonable application did not require identical
fact patterns. “To the contrary, state courts must reasonably
apply the rules ‘squarely established’ by this Court’s holdings
to the facts of each case.” Id. (quoting Knowles v.
Mirzayance, 556 U.S. 111, 122 (2009)). “‘[T]he difference
between applying a rule and extending it is not always clear,’
but ‘[c]ertain principles are fundamental enough that when
new factual permutations arise, the necessity to apply the
earlier rule will be beyond doubt.’” Id. (quoting Yarborough,
541 U.S. at 666) (alterations in original).
       Our opinion merely utilizes the “unreasonable
application” concept; we do not apply the “unreasonable-
refusal-to-extend” concept. We have repeatedly explained
that § 2254 limits habeas relief to cases where the state
court’s conclusion was an unreasonable application of that



                              16
law. We hold only that the Pennsylvania Superior Court
unreasonably applied the Supreme Court’s holdings to the
facts of Washington’s case.
        Though the Supreme Court has not provided
significant guidance on what constitutes an extension of law
versus an application, the Eleventh Circuit has discussed this
distinction in Hawkins v. Alabama, 318 F.3d 1302 (11th Cir.
2003). In Hawkins, a defendant was tried in state court for
trafficking in marijuana and failure to pay a drug tax. At trial,
the prosecutor engaged in misconduct in handling some
evidence. The defendant moved for a new trial, which was
granted, and then moved to dismiss the indictment on double
jeopardy grounds, which was denied. The defendant was
subsequently convicted.
        Hawkins pursued a petition for post-conviction relief
in federal court. The district court concluded that the state
court unreasonably applied clearly established federal law
because it unreasonably refused to extend the rule from
Oregon v. Kennedy, 456 U.S. 667 (1982), which held that
intent of the prosecutor is the standard in determining whether
the Double Jeopardy Clause bars retrial. Id. at 675-76. The
Eleventh Circuit held that the Kennedy rule applied only to
plain, unconcealed prosecutorial misconduct, writing that
“[t]he prosecutor’s misconduct in [Hawkins] is materially
different from that described in Kennedy and is not—to say
the least—clearly covered by the Kennedy rule.” Hawkins,
318 F.3d at 1308.
       This is one of the few examples of an unreasonable
refusal to extend Supreme Court precedent. It teaches us that
we are permitted by § 2254(d)(1) to apply the rationales of
Supreme Court decisions to new and different facts and
circumstances as long as “the new facts and circumstances . .




                               17
. [are] substantially the same that were in the mind of the
Supreme Court when it laid down the rule. . . . [However, t]o
widen the scope of or to enlarge Supreme Court rules” is
impermissible. Brian R. Means, Postconviction Remedies §
29:40 (2014).
        In many cases, “it will be hard to distinguish a decision
involving an unreasonable extension of a legal principle from
a decision involving an unreasonable application of law to
facts.” Williams, 529 U.S. at 408. Therefore, our touchstone is
whether or not the legal principles from the Supreme Court
cases at issue here are fundamental. See Yarborough, 541
U.S. at 666.
        Recall that in White the state court refused to give a
no-adverse-inference instruction at the penalty phase, when
the applicable Supreme Court precedent only required a no-
adverse-inference instruction at the guilt phase. The lower
courts labeled this an unreasonable refusal to extend Supreme
Court precedent, not an unreasonable application of this
precedent. When contrasted with White, it becomes clear why
the case here is properly categorized as an unreasonable-
application case, not an unreasonable-refusal-to-extend case.
Instead of finding that the state court has not appropriately
extended Bruton, Richardson, and Gray to a unique new legal
situation, we instead admonish it for refusing to apply these
well-established precedents to a slightly different factual
situation—a redacted confession using generic terms and
terms describing the defendant’s role in the crime that a jury,
despite instruction, is unlikely to forget in deciding
Washington’s culpability. The circumstances here constitute
merely a factual permutation requiring the application of
well-settled, fundamental legal principles, and therefore our
holding is based on the Superior Court’s unreasonable
application of well-established federal law as defined by the



                               18
Supreme Court, not on an unreasonable refusal to extend this
law. White, 134 S. Ct. at 1706 (cautioning that § 2254(d)(1)
does not require an “identical factual pattern before a legal
rule must be applied” and reiterating that “[c]ertain principles
are fundamental enough that when new factual permutations
arise the necessity to apply the earlier rule will be beyond
doubt”) (alteration in original) (internal quotation marks
omitted)).
        The District Court’s analysis of the Bruton rule with
regards to Waddy’s confession has therefore not been shown
to be in error under White and the dictates of § 2254.
                              C.
       Having concluded that the Pennsylvania Superior
Court unreasonably applied federal law as established by the
holdings of the Supreme Court, we turn to assess whether the
Bruton error “had substantial and injurious effect or influence
in determining the jury’s verdict.” Brecht v. Abrahamson, 507
U.S. 619, 623 (internal quotation marks omitted). This means
that there “must be more than a reasonable probability that
the error was harmful . . . [and] the court must find that the
defendant was actually prejudiced by the error.” Davis v.
Ayala, 135 S. Ct. 2187, 2198 (2015) (internal quotation marks
omitted).
        “If, when all is said and done, the [court’s] conviction
is sure that the error did not influence the jury, or had but
very slight effect, the verdict and the judgment should stand.”
O’Neal v. McAninch, 513 U.S. 432, 437 (1995)
(quoting Kotteakos v. United States, 328 U.S. 750, 764
(1946)) (alteration in original). “But if we have ‘grave doubt’
about whether the error had substantial and injurious effect or
influence in determining the jury’s verdict, we must conclude
that the error was not harmless.” Adamson v. Cathel, 633 F.3d



                              19
248, 260 (3d Cir. 2011). The Supreme Court has cautioned
that “the uncertain judge should treat the error, not as if it
were harmless, but as if it affected the verdict.” O’Neal, 513
U.S. at 435. We must conduct our own harmless error
analysis. Bond v. Beard, 539 F.3d 256, 275-76 (3d Cir. 2008).
       When conducting that review, it is important to note
that there was conflicting evidence pertaining to
Washington’s alibi presented at trial. Washington contended
that he had been visiting his father at the hospital at the time
of the robbery. There was some doubt from the paramedics
who transported his father to the hospital, neighbors, and
other family members who had visited the hospital as to the
veracity of this contention. Further, at trial the only
significant evidence against Washington came from Taylor’s
testimony. This testimony suffers from significant credibility
problems, because of Taylor’s history of drug and alcohol
abuse, as well as Taylor’s inherent incentive to minimize his
own culpability as a participant in the events he described.
       The Commonwealth argues that the redaction error
cannot have caused a “substantial and injurious effect” for
three reasons. First, it says that the Commonwealth had a
relatively light evidentiary burden to carry. This, however,
dramatically understates the corroborative effect of Waddy’s
confession on Taylor’s less-than-credible statement. Second,
it says that Taylor’s testimony standing alone is sufficient
evidence against Washington, so Waddy’s statement could
not be consequential. This argument is unpersuasive, as it
appears likely that Waddy’s confession, when viewed in
tandem with Taylor’s statement, “had substantial and
injurious effect or influence in determining the jury’s
verdict.” Brecht, 507 U.S. at 623 (internal quotation marks
omitted). Finally, the Commonwealth argues that Washington
presented a weak rebuttal of character evidence and a



                              20
hopelessly contradictory alibi. This, too, is insufficient, for
the Commonwealth had the burden of proving Washington’s
guilt, and the introduction of the improperly redacted
confession undercut Washington’s effort to raise doubts about
the credibility of Taylor’s testimony. Moreover, Waddy’s
confession made Washington more culpable. Taylor
identified Washington as the driver. Waddy said he was the
driver, and that after hearing the shots, he entered the building
(presumably skirting the victims, one of whom was clinging
to life) and recovered the safe. This is testimony that a jury
would have difficulty forgetting in deciding Washington’s
culpability.
       This is a similar situation to that in Vazquez v. Wilson,
550 F.3d 270 (3d Cir. 2008), where this Court found that a
Bruton violation caused a “substantial and injurious effect”
even when there was ballistic evidence, fingerprint evidence,
and other evidence at trial incriminating the defendant aside
from the improperly Bruton-ized statement. Id. at 282-83.
Given that precedent, where there was far more inculpatory
evidence and a similarly improper statement, we find that
Washington has overcome his burden under Brecht and has
sown in our minds “grave doubt about whether the error had
substantial and injurious effect or influence in determining
the jury’s verdict.” Adamson, 633 F.3d at 260 (internal
quotation marks omitted). Therefore, we must conclude that
the error was not harmless.
                              IV.
      For the foregoing reasons, we will affirm the June 7,
2012, order of the District Court. Consistent with that order,




                               21
the Commonwealth of Pennsylvania shall either release or
retry Washington within 120 days of entry of this order.1




      1
        The Duquesne Law School Federal Practice Clinic
ably represented Washington in this appeal. We thank the
students and the law school for their service.




                            22